Citation Nr: 1637523	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA). 


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from March 1987 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was previously before the Board in February 2016; the claim for service connection for OSA was reopened and remanded for an additional medical opinion.  

On a December 2012 substantive appeal, the Veteran requested a Board hearing at his local RO.  However, in June 2015, he withdrew that request in writing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The more probative evidence of record shows that the Veteran's obstructive sleep apnea (OSA) did not begin in service, and is not otherwise related to service or a service-connected disability


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in service, or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in March 2011 and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and limited private treatment records have been obtained and associated with the record.  The Veteran has also provided several lay statements and numerous medical articles in support of his claim.

The Veteran was afforded VA examinations in: January 2009 (headaches), November 2010 (general medical), October 2014 (Gulf War examination), and December 2014 (OSA).  Additionally, medical opinions were obtained in July 2012, September 2012, January 2015, and March 2016.  

The Veteran has expressed dissatisfaction with the VA examination opinions, in particular the March 2016 opinion.  In April 2016, the Veteran argued that the most recent medical opinion did not meet the standard of the December 2014 Board remand because the physician who provided it was not a neurologist.  He also argued that her opinion was "plagiarism" and "fraudulent" because it used abstracts from different online websites regarding central and obstructive sleep apnea.  He also argued that she did not provide an opinion on her own, but copied the opinion of the VA neurologist evaluator and the online articles.  Initially, the Board notes that the 2016 evaluator is a physician, and she has the requisite medical knowledge to provide an opinion on the relationship between headaches and OSA.  Although she is not a sonologist/pulmonologist or neurologist, the Board remand directed that the opinion be provided by an examiner with "appropriate knowledge and expertise" if the December 2014 examiner was not available.  The Board believes that board-certified physician has "appropriate knowledge and expertise" to provide the opinion requested and finds that substantial compliance with the Board remand has been met.  Regarding whether her opinion was "plagiarism" or "fraudulent" for incorporating a prior examiner's opinion (to whom she cited); the Board finds this argument frivolous.  The March 2016 evaluator reviewed the prior opinions, and so any reference to them is expected.  Regarding her quoted information at the beginning of her opinion regarding the cause and risk factors for obstructive sleep apnea,, the Board notes that quoting medical literature is not "plagiarism" and that the fact that the Veteran was able to find similar medical literature online means that the March 2016 evaluator provided accurate information in her opinion.

The Veteran additionally argued that the March 2016 evaluator's opinion that when his moderate sleep apnea was discovered in 2010, it would have been more severe if it was to support untreated sleep apnea since 1988 was "not factual" and that there was no "evidence to support her opinion."  He argued that the neurologist and pulmonologist who also provided negative opinions "never would have made such a strong non-factual statement concerning the timeline/timeframe conception of OSA."  The Board disagrees with the Veteran's argument that the March 2016 evaluator did not provide an opinion based on facts.  The facts were that the Veteran's headaches began in 1988, that he argued his headaches showed he had untreated OSA, and that when he was diagnosed with OSA in 2010 (22 years later), his OSA was moderate in severity.  The March 2016 evaluator then provided an opinion based on her medical education, training, and research, and the facts as presented in the record.  

The medical opinions were based upon a review of the claims file, and by clinical examination (where noted), by appropriately qualified healthcare professionals.  The opinions were supported by rationales based on the evidence of record.  As such, the Board finds that the aggregate information provided by the multiple medical opinions is sufficient upon which to base a decision.  Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied.

Service Connection

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. §  3.303 (d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  

Certain diseases may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309 (a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a).  The Board notes that OSA is not listed as "chronic diseases" under 38 C.F.R. § 3.309 (a), and therefore the alternative method of demonstrating service connection via continuity of symptomatology is not applicable in this case. 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

Factual Background and Analysis

The record, during his appeal, has presented three theories of entitlement: direct service connection (his OSA began in service but was not diagnosed), presumptive service connection (his OSA is an undiagnosed/medically unexplained illness the result of Gulf War service), and secondary service connection (that his OSA is due to or aggravated by his service-connected headaches).  The Veteran has explained that the secondary service-connection theory of entitlement was an error in understanding on the part of the RO, and that the Veteran never claimed his OSA was the result of his headaches.  Instead, he argues that his headaches were a symptom of his undiagnosed (during service) OSA.  The Board will address all three theories of entitlement, for the sake of completeness.

In November 2008, the Veteran filed a claim for service connection for sleep apnea.  On his application he noted that his sleep apnea began in February 1999.  He additionally filed claims for service connection for chronic headaches that began in December 1988, and redness of the eyes which began in March 1991.

Service treatment records include a January 1987 enlistment evaluation and medical history that were negative for sleep impairment complaints or diagnoses.  In April 1990,  the Veteran provided a statement that he "came in last night because of migraine headaches."  He was given medication to help him through the night, after which he received Midrin.  His headache was so bad he was told to go to the emergency room.  Another April 1990 record is barely legible.  It appears to say that the Veteran first developed frequent left-sided headaches in June 1989.  He did had nausea and vomiting.  He described the headaches as "driving a nail in his head."  One sentence appears to say the headaches usually occurred between 8 and 10 am.  The headaches were always concentrated to the left eye area and left temporal region (this sentence is barely legible).  "Headaches may be ? with alcohol and eating sugar."  However, a following line noted the Veteran denied alcohol use.  Yet another April 1990 record included the Veteran's report of migraine headaches for the past two weeks occurring once per day, usually between 8 am and 10 am, with a tingling aura.  The headaches were in the left temporal region, and caused watering of the eye.  He denied nausea and vomiting.  Another record noted that the headaches began 1.5 years prior and usually lasted between 90 and 180 minutes.  After taking Midrin the headache would go away for one hour and then return until resolved with prescription again.  He was assessed with both migraine headache and cluster headaches.  In June 1990, the Veteran had a normal clinical evaluation and on his medical history he indicated frequent or severe headaches, but he denied frequent trouble sleeping.  In December 1991, the Veteran was seen for "dental problems" and left-sided headaches.  He was noted to have a history of migraines over the past several years.  The dentist found no problems with his teeth and referred him back to the emergency department for further evaluation of his headaches.  Another December 1991 record noted to have a history of chronic headaches.  He stated that the headaches started over his left temporal region and radiated to the back of his neck.  An October 1991 record included the  assessment of vascular/migraine headaches that had minimal relief with medication.  In August 1994, the Veteran had a normal clinical separation evaluation, and he denied any "medical problems."  On his medical history report, he endorsed a history of frequent or severe headaches, broken bones, recurrent back pain and foot trouble.  However, he indicated that he did not have a history of frequent trouble sleeping.  He described his headaches as having onset four to five years prior.  He was evaluated by Neurology, and his migraines were "relieved by meds and rest."

A March 1996 private record from an ear, nose and throat specialist noted the Veteran's complaints of "real bad headaches-pain and pressure" on the left side of the face and head for the past six days.  He reported "a lot of problems with sinus in the past."  The impression was "headache."  He continued to have headache complaints for several more days.  A head CT was ordered and noted to be normal.  

A February 2006 private "eye center" record noted the Veteran complained of redness of the eyes.  He was found to have dry eyes and given prescription Lotemax.  A follow-up appointment noted the Veteran's report that his eyes felt much better after use of the medication.

A January 2009 lay statement from the Veteran's ex-wife noted that she married the Veteran in 1991, and "watched him suffer from migraine headaches that were so severe that he could not go to work."

A January 2009 VA examination for the Veteran's claim for headaches, noted that his headaches began in roughly 1992 and he was diagnosed has having migraines in service.  He reported an average of 14 to 15 headaches per month, lasting 1 to 1.5 hours on average.  His longest headaches lasted 2.5 hours.  The headaches are "right temporal, usually on the right side."  He noted the headaches are debilitating and "if a headache occurs at work he either goes home or rests in a quiet area."  The Board notes that the indication that the headaches are "right" temporal was likely a clerical error, as all previous references noted they were "left" temporal.

The Veteran was initially denied entitlement to sleep apnea in a May 2009 rating decision.  The same rating decision denied entitlement to eye redness.  In June 2009 the Veteran stated that he "thought [for years] that the redness [of his eyes] was due to lack of sleep."  He stated that he was not having vision problems or dryness "at this point," so he did not seek medical treatment.  Essentially, the Veteran argued that although he only sought medical treatment for his eyes in April 1990, he had eye redness for years prior to that, which he assumed was related to a lack of sleep.  However, he now believed the redness, blurred vision, and dryness were the result of his Gulf War service and the damage of irritants to his eyes.

In November 2010, the Veteran was afforded a VA examination.  The Veteran noted his headaches were usually in the left temple with light sensitivity and phonophobia.  He reported as aura of a "funny sensation" in the left temple.  He reported his headaches had decreased from 14 to 15 per month to 8 to 12 per month, and that they had decreased in length from 1 to 1.5 hour to roughly 20 minutes.  He stated he took one Excedrin Migraine daily.  He was noted to have taken low dose Sansert for one month, "which knocked it out for a whole year, then the migraines came back."  The examiner noted a positive history of sleep apnea, and noted "possible related symptoms" of snoring and sleep disruption.  Although a positive history of sleep apnea was noted, no prior medical records were referenced.  A sleep study was ordered.  

A Priority Sleep Diagnostics sheet noted the Veteran had an overnight sleep study in December 2010 and he was diagnosed with moderate sleep apnea with an average of 17 events per hour.  A handwritten note on the sheet indicated that "normal" was less than 5 events per hour.  Moderate is greater than 15, but less than 30 events per hour.

In December 2010, the Veteran again filed for service connection for sleep apnea.  The Veteran argued that the reason there were no service treatment records regarding his sleep apnea in service is that he did not know about sleep apnea.  He stated that his ex-wife could attest that he was a "horrible sleeper" in service.  He also noted that headaches are associated with sleep apnea and he wanted to know if his headaches were being triggered by his sleep apnea.

A January 2011 VA treatment record noted the December 2010 sleep study results that the Veteran had moderate sleep apnea and moderate snoring.  He was started on CPAP therapy.

In June 2011, the Veteran submitted an article entitled "Do patients with Obstructive Sleep Apnea wake up with headaches?" which noted that the study was based on 80 patients with sleep apnea.  The conclusion was that "awakening headaches are associated with OSA.  These headaches are of brief duration and their occurrence and severity increase with increasing OSA severity.  Treatment of OSA with continuous positive airway pressure (CPAP) or uvulopalatopharyngoplasty (UPPP) can reduce these headaches."  The article noted that awakening headaches were brief, lasting less than 30 minutes.  Marked improvement was found with patients with morning headaches and cluster headaches with the use of CPAP and UPPP treatment.  Patients with tension headaches, migraines and cervicogenic headaches had minimal improvement with CPAP and UPPP treatment.  

In June 2011, the Veteran filed a notice of disagreement regarding the RO's denial of service connection for sleep apnea.  He stated that looking back "at the situation," (which appears to refer to either his service or immediately after his discharge from service in 1994) the Veteran felt that he had "all of the signs of sleep apnea."  He reported "sleepy red eyes, morning headaches, sleepy and tired-feeling during the day."  He felt that the physicians in service should have scheduled a sleep study.  He stated his wife would complain that he jerked and kicked in his sleep.  He stated there were many nights that he would wake up and could not go back to sleep.  The Veteran stated a friend from church was having similar symptoms and had been diagnosed with sleep apnea.  The Veteran wanted a sleep study as well and was informed he should file a claim so that he could receive treatment.  

In August 2011, the Veteran submitted an internet article titled "The Link between Sleep Apnea and Migraines."  The article was about a professional football player that lost consciousness on the field.  He was a long-time migraine sufferer, and it was discovered that he had sleep apnea following his collapse.  The article noted that migraines were challenging to prevent and "still quite a mystery."  After using a CPAP machine, the football player found that he no longer needed medication for his migraines.  The article noted that football players may be more prone to sleep apnea, and that the football player was at risk due to head injuries and increased weight.  The article was authored by a psychologist.

The Veteran submitted an additional article titled "Sleep Disorders and Sleeping Problems," which noted that most people have experienced trouble falling asleep or felt sleepy and fatigued during the day.  The symptoms outlined for when you might have sleep apnea included: loud chronic snoring, frequent pauses in breathing during sleep, gasping, snorting or choking during sleep, feeling unrefreshed after waking and sleepy during the day, and waking up with shortness of breath, chest pains, headaches, nasal congestion or a dry throat.  

In November 2011, the Veteran provided a statement that he should be service connected for sleep apnea because sleep disturbances and headaches were both listed under the undiagnosed illnesses under the statutes for Gulf War disabilities.  He also argued that "headaches are an underlying symptom of sleep apnea" and that if his headaches began in service "then who can say that sleep apnea wasn't the trigger for his headaches" when he wasn't given a sleep study during military service.

In January 2011, the Veteran only had 42 percent compliance on using his CPAP machine at night.  He reported that this was the result of having a cold and being unable to use the machine during those two weeks.  He was noted to have only had 15 percent compliance at his prior appointment.  By February 2012, his compliance was 97 percent.  The Veteran reported sleeping much more soundly and waking more rested with more energy during the day after CPAP therapy.

A July 2012 VA evaluation opinion was requested based on the Veteran's argument that his sleep apnea was associated with his service-connected migraine headaches.  The evaluator indicated that she reviewed the Veteran's treatment records (and cited some records) and that she had reviewed lay statements and articles submitted by the Veteran.  She opined that the Veteran's sleep apnea was not the result of or proximately due to his service-connected headaches.  The evaluator noted that "the constellation of symptoms which can potentially be associated with OSA does include headaches, although not all patients with OSA have headaches.  Additionally, there is a high prevalence of headache due to other causes in the general population."  The evaluator noted that headaches associated with sleep apnea are short-lived, lasting 30 minutes or less and occurring in the morning.  The examiner noted that in multiple statements in the claims file the Veteran's headache pattern was described as left-sided, where sleep apnea headaches would be on both sides of the head.  He reported during service that his headaches lasted days or hours, but sleep apnea headaches "resolve within thirty minutes of awakening."  The Veteran reported headaches during the day at work during VA examinations and treatment, but, again, sleep apnea headaches resolve within 30 minutes of awakening.  She also noted that the Veteran's service treatment records were silent for any of the more common symptoms associated with sleep apnea.  She also cited a treatise from 1990 which noted that headaches were not a consistent or reliable symptom of sleep apnea and that headaches were most common in those with mild predominantly nonobstructive apnea.  "In conclusion, the pattern of headaches that the Veteran has experienced does not support the claim that the headaches occurring in service were a manifestation or undiagnosed sleep apnea."

In September 2012, a request was made for a nexus opinion regarding whether the Veteran's sleep apnea was a result of his Gulf War service and exposures.  The evaluator noted that the Veteran's sleep apnea was less likely than not caused by his Gulf service.  The evaluator noted that sleep apnea was a disease with a clear and specific etiology and diagnosis.  It was a common disorder characterized by repetitive narrowing or collapse of the pharyngeal airway during sleep and by anatomical variations in the craniofacial features and/or neck.  Obesity, alcohol use and supine sleeping (among other things) could exacerbate OSA.  The examiner noted that there was no medical evidence that indicated that OSA could be caused by exposure to hazards from the Gulf War.  

In September 2012, the Veteran submitted an online medical question and response by a physician.  The question was presented by a man (or possibly woman) who had the onset of headaches and neurological problems following surgery.  He was placed on Topamax, which somewhat improved his headaches.  Recently a doctor discovered he had sleep apnea due to his surgery, and increasing the pressure on his CPAP resolved his neurological issues.  His physician did not want to discontinue Topamax.  The submitter wanted to know how he could determine if he had migraines or headaches as a result of his sleep apnea.  The physician's response was that sleep apnea commonly caused headaches and that it could exacerbate pre-existing headaches, whether the latter were migraine, tension-type or cluster.  The physician indicated that if sleep apnea caused the headaches, then CPAP treatment should eliminate the need for preventative headache medication.  

The Veteran provided a statement in September 2012 that he had "been dealing with morning migraine headaches for twenty plus years."  He stated he was not overweight, he did not drink alcohol or smoke, and he ate healthy foods.  He stated that the CPAP machine has "really helped me sleep better during the night."  He stated that his "morning migraines have improved since being on the CPAP machine."  And he noted that his most recent treatment record showed he was being complaint with his CPAP treatment.  

In September 2012, the Veteran's girlfriend provided a lay statement in support of his claim.  She noted that she started dating the Veteran in 2001 and witnessed his migraine headaches occurring 2 to 4 times a week before he discovered he had sleep apnea.  She noted that prior to CPAP treatment the Veteran snored loudly.  Since his CPAP treatment, his sleeping habits and headaches "improved."  She noted he still had "some bad mornings, but it's only after not wearing his CPAP during the night."

On his November 2012 substantive appeal, the Veteran argued that the 2012 VA examiner's opinion was based on research that was over 22 years old (referring to the 1990 treatise), and that this should not have been used denying a sleep apnea nexus.  He reported that there was a newer version from 1999, although he did not include any information on what it contained.  He also argued that although the examiner noted his statements were that he had headaches during the day at work, that he went to sick call during service and when he was sick at work it was always "in the morning timeframe."  He argued that his migraines have "improved" since he started using the CPAP machine, and that the examiner did not comment on this, which he felt showed correlation.  The Board notes that the Veteran did not report that his headaches had improved with the CPAP machine until September 2012 (after the June 2012 opinion and after submitting the on-line question-and-answer indicating that CPAP usage should improve headaches).

In November 2012, the Veteran's ex-wife provided a statement.  She and the Veteran were married from 1991 to 2000, but were in a relationship before he joined the service.  She stated that his sleep habits, when he would come home to visit, were "noticeable."  He would start snoring gradually earlier in the relationship, but after 1991, his snoring had progressed.  She stated he would awake during the night coughing as though he was choking.  He would jerk in his sleep and it would be difficult for him to fall back to sleep after he woke up.  She indicated that in 1994 he started complaining more regarding his "morning headaches and his inability to get a good night of sleep."  

In December 2012, the Veteran spoke with his primary care physician (Dr. B.F.) about his claim for service connection "regarding CPAP."  The Veteran brought his denial for service connection and some studies indicating that "headaches are a common sequela of uncontrolled sleep apnea, and that he attests, since being on the CPAP, his headaches have mostly resolved, thus he should be connected for his headaches/OSA due to his correlation."  Dr. B.F. noted that he "did not mind writing a letter on the Veteran's behalf, but that he informed the Veteran that he is not an expert in the field that the VA may have a different opinion.  Still, it is at least possible to make this connection (between his headaches and OSA) so I'll proceed with a letter."

The Veteran's VA primary care physician (Dr. B.F.) provided a statement for the Veteran in December 2012.  He noted he had been the Veteran's physician since April 2011.  The physician reviewed the Veteran's service treatment records and his VA treatment records.  He noted the Veteran had a diagnosis of obstructive sleep apnea, and a history of chronic headaches that preceded that diagnosis.  "Since the implementation of CPAP therapy, [the Veteran's] headaches have been practically eliminated."  The physician then noted that it was his opinion that the Veteran's headaches "are/were due to his history of obstructive sleep apnea, or at least the strong possibility of this correlation exists.  I believe the likelihood is at least as likely as not."  

In December 2013, the Veteran reported that some nights he is not sleepy and doesn't use the CPAP machine, but he napped during the day and did not use the CPAP machine at that time.  He was encouraged to refrain from daytime naps so that he would be sleepy at bedtime.  He stated that he no longer had the headaches he was having and attributed "much of this success to his CPAP usage."  He was told to actively seek weight loss and to not drive when sleepy.

In October 2014, the Veteran was afforded a VA Gulf War examination.  The examiner noted the Veteran had never been diagnosed with chronic fatigue syndrome and that he did not meet the diagnostic criteria for chronic fatigue syndrome.  He was noted to have a diagnosis of sleep apnea, which could cause his sleep disturbance.  The Veteran reported that, with the use of his CPAP, he slept well at night and would awake rested, but that he would feel sleepy by the afternoon and need to take a nap.  He would also fall asleep while sedentary.  He reported he used to have severe headaches but that they had "improved" with the use of his CPAP, and now he "rarely has a headache."

In December 2014, a different VA examiner provided a nexus opinion for the Veteran's sleep apnea.  The examiner was noted to be a neurologist.  He found that it was less likely than not that the Veteran's in-service headaches were indicative of his having undiagnosed sleep apnea in service.  The examiner noted that the Veteran had a "long-standing, well-documented history of migraine headaches during service."  His service treatment records included clinical description of his migraine headaches and his response to migraine treatments.  He was also evaluated by a neurologist in service, who diagnosed him with migraine headaches with a cluster headache component.  The examiner then listed some of the Veteran's service treatment record history.  From those records, "it is clear that during service, the Veteran had episodic clusters of left-sided throbbing headache with nausea, vomiting, blurry vision and redness/tearing of the left eye."  His headaches responded well to Midrin and Sansert.  The examiner noted that these findings were highly consistent with a diagnosis of migraine headaches and cluster headaches.  

The examiner "strongly disagreed" with the Veteran's contention that his migraine/cluster headaches in service were due to sleep apnea that was not diagnosed in service.  The examiner noted that there was no evidence in medical literature that sleep apnea would cause migraine headaches or cluster headaches, and that sleep apnea does not cause unilateral headaches with redness/tearing of one eye.  Additionally, sleep apnea did not cause episodic headaches occurring in clusters of once or twice a year, as the Veteran's headaches were described in service.  The examiner noted the Veteran did not have any complaints of excessive daytime sleepiness in service, and he was able to perform his military duties as required.  The examiner also noted that "loud snoring alone, without excessive daytime sleepiness is not suggestive of, or diagnostic of sleep apnea."  During the interview portion of the examination, the Veteran stated his headaches worsened after service, and that after use of a CPAP machine in 2011 his headaches have improved.  He stated he "would now only have mild headaches if he does not use his CPAP machine."  He further stated that he has "faint frontal" headaches only when he does not use his CPAP machine, and they go away after a massage.

VA treatment records contain a January 2015 pulmonology consultation.  After reviewing the Veteran's records, the pulmonologist noted that the Veteran had chronic episodic headaches that were well-documented in service.  He was diagnosed with moderate obstructive sleep apnea in 2010.  The pulmonologist noted the Veteran had gained 34 pounds from August 1994 (discharge) to April 2011.  The pulmonologist noted that weight gain and getting older were the two most common and strong risk factors for OSA.  The Veteran reported "resolution of headaches since starting CPAP."  The pulmonologist opined that it was less likely than not that the Veteran's sleep apnea that was diagnosed several years after service, and when the Veteran had gained more than 20 lbs., was related to service.  The pulmonologist noted that most headaches are not caused by sleep apnea and that sleep apnea classically causes daily morning headaches.  The pulmonologist noted that sleep apnea can exacerbate baseline chronic headaches, which was the likely scenario in the Veteran's case.

In response to this opinion, the Veteran stated that he has never been obese, and that he has a muscular physique.  His weight has been described based on the body mass index, and this does not account for weight from muscle versus weight from fat.  

In March 2016, an additional medical opinion was provided based upon the Board's February 2016 remand.  The evaluator noted that the major risk factors for developing obstructive sleep apnea are being male, advancing age, obesity and craniofacial or upper respiratory abnormalities.  After a review of the record, including Dr. B.F.'s positive opinion, the evaluator opined that it was less likely than not that the Veteran's OSA was causally or etiologically related to the Veteran's period of active service.  His service treatment records did not show complaints of or suspicions of sleep disturbance, and on each medical history he provided (1987, 1990, and 1994) he denied any sleep problems.  The evaluator noted that the Veteran was diagnosed with sleep apnea in 2010 and that it was moderate, "thus, it is likely that it had not been present longer than a few years prior to diagnosis given it was only moderate (making it extremely unlikely to have existed during his military service 1987-1994)."  The evaluator noted that the medical opinion from Dr. B.F. was to support that his headaches have some relationship to his sleep apnea and not that his sleep apnea had any relationship to his military service.

The evaluator noted that lay statements from the Veteran and his family and friends supported the likelihood that he had a snoring condition while in the service, but did not support a diagnosis of sleep apnea.  She noted that snoring and sleep apnea were not the same thing and that you can have one without the other.  She also noted that there is not one type of headache and that one person can have several types of headaches at the same time.  Additionally this variety of headaches can stem from different sources.  The evaluator noted that the Veteran's in-service headaches were left-sided, temporal, and long-lasting (weeks) headaches with throbbing and tearing/redness of the eyes.  They were diagnosed as cluster/migraine headaches in service and he responded to treatment for these kinds of headaches with medication for those conditions.

The evaluator noted that the headaches he has related to OSA are not well documented, in that there are few post-service treatment records detailing any headache symptoms.  Migraine/cluster headaches are not known to be caused by or related to obstructive sleep apnea.  "Thus it is possible the Veteran had chronic headaches secondary to his OSA that improved with CPAP, but there is no documentation that any headache related to his OSA is the same type of headache that was clearly documented in his service treatment records."  The evaluator believed that it was likely the Veteran's sleep apnea caused a headache that improved with the use of CPAP, but that the headaches were not the migraine/cluster headaches from service.  She argued that the migraines/cluster headaches in service were of a different etiology than the headaches he has related to his sleep apnea.  Again, she noted that there were limited records related to any headaches after service, but there was well-documented migraine/cluster headaches in service.  She concluded that although the Veteran's more recent headaches improved by the use of CPAP, that these headaches were not the headaches related to his military service, as those were migraine/cluster headaches.

In April 2016, the Veteran submitted additional articles.  One titled "Pathophysiology of Adult Obstructive Sleep Apnea" noted that OSA was a common disorder characterized by repetitive narrowing or collapse of the pharyngeal airway during sleep, with important risk factors including obesity, male sex, and aging.  The article noted that some causes of OSA were upper airway anatomy.  Loud snoring was a typical feature of OSA, and a brief awakening from sleep was often associated, resulting in fragmented sleep.  OSA was associated with "daytime somnolence, impaired cognition, poor quality of life, and increased risk of motor vehicle accidents."  Increases in body mass index, central accumulation of adipose tissue and neck circumference are strong predictors of OSA.  

In April 2016, Dr. B.F. provided another statement for the Veteran, stating he disagreed with the ruling on the Veteran's sleep apnea.  He noted the Veteran had excessive daytime sleepiness, loud snoring and headaches, and that "his OSA certainly can exacerbate his symptoms of chronic headaches as his condition worsens.  It is my opinion, once again, that the Veteran's headaches are at least as likely as not secondary to his known condition of obstructive sleep apnea."

The Board notes that as of the February 2015 rating decision, the Veteran continues to be service connected for migraine headaches, with a 30 percent rating, indicating characteristic prostrating attacks occurring on an average of once a month over the last several months.  This is the second highest rating available for migraine headaches.

Initially, the Board notes that the Veteran's OSA has been diagnosed, and that the diagnosis is common and has several risk factors associated with it.  As such, service connection under the presumptive theory of entitlement for undiagnosed/medically unexplained illness due to Gulf War service is not warranted.  Additionally, the evidence does not indicate (and the Veteran has stated he did not intend to present) that his service-connected migraines caused or aggravated his OSA.  Indeed, most of the evidence of record is regarding how OSA can aggravate pre-existing headaches.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

This is a difficult case to objectively determine the credibility of the lay statements provided.  The Board notes that during service the Veteran denied frequent trouble sleeping on all of his medical history reports, even while endorsing other medical problems so it was not for a lack of reporting in general.  In service, in private records from 1996, and during 2009 and 2010 VA examinations (all prior to a diagnosis of OSA), the Veteran reported left-sided headaches with additional associated symptoms such as nausea, phonophobia and photophobia.  After he was service-connected for headaches and he was seeking service connection for OSA, the Veteran's descriptions of his headaches changed.  Although service treatment records indicated in 1990 that his headaches tended to occur between 8am and 10am, they would also reappear after medication wore off, and they would occur at night, and when he was working.  After evidence in the record indicated that headaches caused by OSA only occur upon awakening, the Veteran began to argue that his migraines were limited to the morning timeframe.  Initially, in 2011 the Veteran's description of his "horrible sleep" in service had to do with morning headaches, jerking in his sleep, and being tired during the day.  Later statements moved into descriptions of snoring and apneas (coughing/choking in his sleep).  Although many of the statements appear to conveniently improve in description, so that they better relate to a history of OSA in service, it is unclear if this is a result of increased education providing increased awareness of symptoms, or a lack of credibility in the statements.  The Board, therefore, will assume that the lay statements are credible regarding the Veteran's snoring and jerking.  The Board is not inclined to find the statements that he had sleep disturbance/excessive daytime sleepiness in service to be credible as the Veteran denied frequent trouble sleeping and was able to perform his military duties to a praise-worthy level (from personnel records).  In February 2012, the Veteran noted that compliance with his CPAP resulted in better sleep.  After submitting an article in September 2012 and the September 2012 medical opinion, regarding that headaches caused by OSA should resolve with CPAP use, the Veteran submitted statements that his CPAP usage was "improved" his headache symptoms.  Additionally, the Board will accept the descriptions of the Veteran's headaches in service to be more credible than statement that may recharacterize them 20 years later.  The Board additionally notes that although the Veteran (and his family and friends) are competent to report the symptoms that they experienced (jerking, snoring, etc.), they are not competent to provide a diagnosis based upon these observations. 

The record contains conflicting medical opinions.  The Board finds the negative medical opinions to be more probative than the positive medical opinion.  The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, all of the opinion providers were able to review the Veteran's treatment records in conjunction with providing their opinions.  The 2012 and 2016 evaluators also specifically noted they reviewed the Veteran's lay statements and the online articles he submitted.  Dr. B.F. is the Veteran's primary care physician, and after a request from the Veteran and a review of literature provided by the Veteran, he provided an opinion which made the correlation between the Veteran's headaches and his sleep apnea.  Dr. B.F. noted that since being on his CPAP the Veteran's headaches had "mostly resolved" (VA treatment record) or "been practically eliminated (2012 letter).  As a result, Dr. B.F. found that the Veteran's headaches, which preceded his OSA diagnosis "are/were due to" his history of OSA.  In a follow-up opinion, Dr. B.F. stated that the Veteran's OSA could exacerbate the Veteran's chronic headaches as the OSA worsens.  Dr. B.F. then opined that the Veteran's  headaches were at least as likely as not secondary to his OSA.  Dr. B.F.'s first opinion indicated that his headaches, prior to his diagnosis of OSA, were still likely related to his OSA.  In his second opinion, Dr. B.F. noted that his headaches were at least as likely as not caused by his OSA, but also stated that his OSA could exacerbate chronic headaches.

In contrast, the 2012, 2014, 2015 and 2016 evaluators found that it was less likely than not that the Veteran's in-service migraine headaches were a symptom of undiagnosed OSA in service.  The evaluators noted that the Veteran had left-sided headaches in service that were evaluated by a neurologist and diagnosed as migraine/cluster headaches.  The headaches included a tingling aura, nausea, vomiting, left eye tearing, and were severe enough that he sought emergency department treatment.  His in-service headaches lasted on-and-off for weeks.  In one April 1990 record he described his headaches beginning in the morning until medication relieved the pain for a limited about of time before the headaches began again.  After 1991, and after the implementation of migraine medication, there are no ongoing treatment records for migraine headaches through his discharge in 1994.  He continued to complain of left-sided headaches in 1996, 2009 and 2010.  In 2009, he asserted that at one time migraine medication kept his headaches at bay for an entire year.  He also noted that his headaches had decreased in severity and frequency between 2009 and 2010.  All of this information was provided prior to a diagnosis of OSA.  The VA evaluators noted that the descriptions of his in-service migraines did not meet the medical standard for headaches that are thought to be caused by OSA.  Headaches thought to be caused by OSA occur upon first waking up after a night of sleep where either not enough oxygen or too much carbon dioxide as caused the headache.  Upon waking and breathing returning t normal, the headaches disappeared, usually within 30 minutes.  The VA evaluators noted that the Veteran's in-service descriptions of his headaches agreed with his in-service diagnosis of migraine/cluster headaches, and that they were not the headaches associated with OSA.  As such, the in-service headaches were not a symptom the evaluators would consider as a sign of in-service OSA.  Additionally, the evaluators noted that snoring did not necessarily indicate the presence of OSA in service, and that the Veteran was able to complete his military duties and that he did not believe he had frequent trouble sleeping during service.  As such, the evaluators, which included a neurologist and a pulmonologist, found that it was less likely than not the Veteran suffered from OSA in service.  Additionally, the 2016 evaluator noted that the Veteran was diagnosed with moderate OSA in 2010, and that if he had developed OSA in service that his severity would be worse than moderate after 20 years of no treatment. 

Additionally, the Board notes that the online information presented by the Veteran included information on individual cases which are not applicable to the Veteran.  Much of the medical information provided in the online articles was also reported by the VA evaluators (risk factors for OSA, the types of headaches associated with OSA, and that OSA can exacerbate pre-existing headaches).  Although there are conflicting medical opinions, the VA evaluator opinions are more probative because they include a discussion of the differences between the Veteran's in-service headaches as reflected in the medical record and his own contemporaneous descriptions, and headaches commonly associated with OSA.  Beginning in 2012, the Veteran stated that his headaches were "improving" due to his CPAP usage.  The Board notes that his headaches were improving prior this diagnosis of OSA.  His in-service headaches were considerably more severe than those he reported in 2009, and his headaches had improved from 2009 to 2010 without the help of a CPAP machine.  The Board has considered all of the evidence presented and finds that the preponderance of the probative evidence is against finding that entitlement to service connection for OSA is warranted under any of the theories presented in this case.  Thus, the benefit sought on appeal is denied.


ORDER

Entitlement to obstructive sleep apnea is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


